Citation Nr: 1302388	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  03-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disorder.

2.  Entitlement to an initial compensable rating for a right shoulder scar.

(The issues of entitlement to service connection for hepatitis C, entitlement to service connection for a prostate disorder, and entitlement to higher compensation due to the presence of a dependent child will be the subjects of a separate decision).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to May 1971.  He had service in the Republic of Vietnam from March 1968 to January 1969.  His awards and decorations included the Combat Infantryman Badge and the Purple Heart Medal.

The issues on the title page were before the Board of Veterans' Appeals (Board) in February 2012, at which time, they were remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the initial 20 percent rating for a right shoulder disorder and the initial noncompensable rating for scars on the Veteran's right shoulder.  Thereafter, the case was returned to the Board for further appellate action.

In October 2004, the Veteran had a video conference with Acting Veterans Law Judge Douglas E. Massey.  The issues included entitlement to increased ratings for the Veteran's right shoulder disorder and for the scars on the Veteran's right shoulder.  In November 2010, the Veteran had a video conference with Acting Veterans Law Judge L. M. Barnard.  Again, the issues included entitlement to increased ratings for the Veteran's right shoulder disorder and for a scar on the Veteran's right shoulder.  However, Acting Veterans Law Judge Barnard also took testimony on the Veteran's claims of entitlement to service connection for hepatitis C and a prostate disorder, as well as his claim of entitlement to additional VA compensation due to the presence of a dependent child.  
VA regulations state that the Board Member or Board Members who conduct a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  Since both Acting Veterans Law Judges Massey and Barnard took testimony on the issues of entitlement to increased ratings for the Veteran's right shoulder disorder and for scars on the Veterans right shoulder, they will be part of a panel of three Veterans Law Judges making the determination on those claims.  In such cases, claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, in November 2012, the Veteran waived that right and requested that VA consider the foregoing issues on the basis of the evidence of record.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  According to the claims file, the Veteran is currently working as a cab driver; because he is employed, the holding in Rice is inapplicable.

Unlike the issues of entitlement to increased ratings for the Veteran's right shoulder disorder and right shoulder scars, his claims of entitlement to service connection for hepatitis C and a prostate disorder, as well as his claim of entitlement to additional VA compensation due to the presence of a dependent child, will be the subjects of a separate decision by Acting Veterans Law Judge Barnard.  There is no need for an additional hearing, as Acting Veterans Law Judge Barnard was the only Judge to hear testimony on those issues.  


FINDINGS OF FACT

1.  Since service connection became effective in March 2002, the Veteran's service-connected right shoulder disorder has been productive of no more than moderate impairment.

2.  Since service connection became effective in March 2002, the Veteran's service-connected right shoulder scars have been manifested primarily by subjective complaints of intermittent pruritis.


CONCLUSIONS OF LAW

1.  Since service connection became effective in March 2002, the criteria have not been met for an initial rating in excess of 20 percent for a right shoulder disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5303 (2012).

2.  Since service connection became effective in March 2002, the criteria have not been met for an initial compensable rating for right shoulder scars.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to increased initial ratings for the Veteran's service-connected right shoulder disorder and separately rated right shoulder scars.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2003, VA granted the Veteran's claim of entitlement to service connection for a right shoulder disorder, for which it ultimately assigned a 20 percent schedular rating.  The RO also granted a separate noncompensable rating for a scar on the Veteran's right shoulder.  Both of those ratings became effective in March 2002.  The Veteran disagreed with those ratings, and this appeal ensued.  

Inasmuch as they are derived from the initial service connection claims, the issue of entitlement to an increased rating for the Veteran's right shoulder and right shoulder scars are considered "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  Under such circumstances VA is not required to notify the Veteran of the information and evidence necessary to substantiate the increased rating claims.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a Notice of Disagreement in response to a decision on a claim for which VA had already sent the Veteran a duty to assist letter, and the Notice of Disagreement raised a new issue, the duty to assist the Veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  VAOPGCPREC 3-08 (Notice of Information and Evidence Necessary to Substantiate Claim - Issues Raised in Notice of Disagreement - 38 U.S.C. §§ 5103(a), 7105(d)), 69 Fed. Reg. 25180 (2004)).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2011).  Hence, VA has essentially complied with its duty to assist the Veteran in the development of his claims of entitlement to an increased rating for his service-connected right shoulder disorder and right shoulder scars.  

Nevertheless, during the course of the appeal, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disabilities, the evidence had to show that such disabilities had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

In conjunction with the Veteran's claims, VA has fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate those claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following relevant evidence:  records reflecting his VA treatment from September 2004 through February 2011 and the transcripts of his October 2004 and November 2010 video conferences with the undersigned Acting Veterans Law Judges.  

In May 2003, December 2009, and February 2011, VA examined the Veteran to determine the extent of impairment attributable to his service connected right shoulder disorder and his service-connected right shoulder scars.  The VA examination reports show that, generally, the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that the ratings for his service-connected right shoulder disorder and his service-connected right shoulder scars do not adequately reflect the level of impairment caused by those disorders.  Therefore, the Veteran maintains that increased ratings are warranted.  However, after carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2012).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In evaluating impairment of the upper extremities, it is often important to determine which is the Veteran's major or dominant upper extremity.  Impairment of a major upper extremity can frequently result in a rating higher than that assignable for impairment of the minor upper extremity.  38 C.F.R. § 4.69.  In this case, the evidence shows that the Veteran is right-handed.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Right Shoulder Disorder

The Veteran's service-connected right shoulder disorder is rated in accordance with 38 C.F.R. § 4.73, Diagnostic Code 5303.  That diagnostic code is applicable to rating the intrinsic muscles of the shoulder girdle, Muscle Group III, that is, the pectoralis major I (clavicular) and the deltoid.  The function of those muscles is associated with the elevation and abduction of the arm to the level of the shoulder.  Those muscle also act with the pectoralis major II (costosternal) and latissimus dorsi and teres major from Muscle Group II in the forward and backward swing of the arm.  A 20 percent rating is warranted for the major or minor upper extremity for moderate impairment of the intrinsic muscles of the shoulder girdle.  A 30 percent rating is warranted for moderately severe impairment of the intrinsic muscles of the shoulder girdle, Muscle Group III.  

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  In determining such classifications, consideration is given to the type of injury, the history and complaint associated with the injury, and the objective findings.  38 C.F.R. § 4.56.  For example, the type of injury associated with moderate disability of a muscle involves a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  In such cases, the service department record or other evidence of in-service treatment for the wound.  In such cases, one can expect a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings associated with moderated disability consist of entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  There is some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is associated with a through and through or deep penetrating wound caused by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection or sloughing of soft parts, and intermuscular scarring.  In such cases, the service department record or other evidence shows hospitalization for a prolonged period for treatment of wound.  In addition, there is a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  The objective findings consist of entrance and (if present) exit scars indicating the track of missile through one or more muscle groups.  With this level of disability, there are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  

A review of the record is negative for any inservice documentation of the shell fragment wound which caused the Veteran's right shoulder disorder.  The post-service records are similarly negative.  Moreover, the post-service records are negative for any cardinal signs or symptoms of muscle disability or any treatment of the right shoulder.  Nevertheless in May 2003, December 2009, and February 2011, the Veteran was examined by VA to determine the manifestations of his right shoulder disability.  

The report of the May 2003 VA examination shows that the Veteran's right shoulder was, generally, normal.  While internal and external rotation was limited to 70 degrees, instead of the expected 90 degrees, that limitation was applicable to his service-connected right shoulder disorder, as well as his non-service-connected left shoulder.  38 C.F.R. § 4.71, Plate I.  Indeed, he reported no numbness or weakness associated with his right shoulder disorder.  X-rays show mild right acromioclavicular joint degeneration and some overlying shrapnel in the soft tissues.  However, the examiner was able to elevate the shoulder to 180 degrees, which met the expected range for that motion.  38 C.F.R. § 4.71, Plate I.  Moreover, the strength in his upper extremities was full at 5/5, bilaterally.  

Unlike the examination in May 2003, the Veteran reported during his December 2009 VA examination that his right shoulder had been symptomatic since the injury in service, and particularly so during the previous two years.  Indeed, the Veteran reported continuous right shoulder pain for which he took pain medication.  The examiner noted that while the shell fragment wound had not entered the joint, it had penetrated deep into the muscle.  On examination, flexion and abduction of the shoulder had deteriorated to 135 degrees and 140 degrees, bilaterally.  Again, however, there was no asymmetry and no evidence of muscle spasm or atrophy.  The Veteran did report, however, that he had difficulty working above his head, as well as problems with pushing and pulling and lifting and carrying more than 20 pounds.  

In view of the deterioration from the time of the May 2003 VA examination to the December 2009 examination, and the fact that the initial shell fragment wound had penetrated deep into the muscle, the RO found that the Veteran's right shoulder disorder was generally productive of moderate impairment.  Accordingly, the rating was raised to 20 percent, retroactive to the date of service connection, March 18, 2002.  This increase did not represent a full grant of benefits, and therefore the claim for an increased rating for the Veteran's right should disability remained on appeal.  

In February 2011, the Veteran was again examined by VA.  The examiner confirmed that the shell fragment wound had not entered the joint but had been superficial in nature.  The Veteran reported that after he had been wounded, shell fragments had been surgically removed from the wound.  In fact, X-rays continued to show metallic foreign bodies over the right distal clavicle, which the examiner stated could be related to the previous surgery.  

On examination, the Veteran demonstrated full elevation and abduction from 0 to 180 degrees.  Internal and external rotation were also full from 0 to 90 degrees.  In addition the range of motion was not limited by pain.  Moreover, there was no evidence of tissue loss, muscle atrophy, or neurologic findings; and repetitive motion produced no additional limitation of function due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner reported that the Veteran used no assistive devices and that he experienced no incapacitating episodes or any effect on his daily activities, including his usual occupation as a cab driver.  

In light of the foregoing evidence, the Board finds that the Veteran's right shoulder disorder is productive of no more than moderate impairment.  Since service connection became effective, he has demonstrated few of the cardinal signs and symptoms of muscle disability and has required no treatment for his right shoulder.  On examination, his right shoulder has shown, generally, good function, and there is little identifiable difference between the Veteran's service-connected right shoulder disability and his nonservice-connected left shoulder.  In addition, there is no evidence that the service-connected disorder interferes with his employment as a cab driver or with his activities of daily living.  Moreover, the Veteran's disability does not meet or more nearly approximate the criteria for a finding of moderately severe disability.  There are no objective findings consisting of entrance and exit scars indicating the track of missile through one or more muscle groups.  Furthermore, there are no indications of a loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Indeed, since service connection became effective in March 2002, the manifestations of the Veteran's right shoulder disorder have not reflected or more nearly approximated the criteria greater than that associated with a 20 percent rating.  Accordingly, that rating is confirmed and continued, and the appeal is denied.

The Right Shoulder Scars

At the outset of the Veteran's claim, scars (other than burn scars or disfiguring scars of the head, face, or neck) were rated in accordance with 38 C.F.R. § 4.118, Diagnostic Codes 7803 - 7805.  A 10 percent rating was warranted when superficial scars were poorly nourished with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating was also warranted for superficial scars which were painful and tender on objective demonstration.  Other scars could be rated based on the limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

During the course of the Veteran's appeal, the rating schedule was revised with respect to rating skin disorders, including scars.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes became effective on August 30, 2002.  

Under the revised regulations, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant the following ratings:  10 percent for an area or areas exceeding 6 square inches (39 sq. cm.) and 20 percent for area or areas exceeding 12 square inches (77 sq. cm.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable or which are painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2), Diagnostic Coded 7804, Note (1).  

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this regard, limitation of motion of the shoulder is rated in accordance with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent rating is warranted when motion of the major arm is limited to shoulder level.  A 30 percent rating is warranted when the motion of the major arm is limited to midway between the side and shoulder level.  

In 2008, VA again revised its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2009)).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  In this case, the Veteran has not requested such consideration. As his claim for service connection was received in March 2002, the 2008 amendments are not applicable in this appeal. 

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  VAOGCPREC 7-2003. The Board will therefore evaluate the Veteran's service-connected right shoulder scars under schedular criteria in effect prior to August 30, 2002, as well as the changes which became effective that date.  In this regard, it should be noted that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); Prec. Op. VA Gen. Counsel 3-00 (Retroactive Applicability of Revised Rating Schedule Criteria to Increased Rating Claims, 65 Fed. Reg. 33422 (2000)); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

A review of the evidence, including the reports of the Veteran's three VA examinations, discloses that the Veteran has multiple right shoulder scars:  two shell fragment wound scars, measuring no more than 3 inches by 1.5 inches each and an associated surgical scar measuring no more than 1.5 inches in diameter.  One shell fragment wound scar is located over the lateral aspect of the right trapezius and one is located over the anterior surface of the shoulder in the region of the head of the biceps.  Both are hyperpigmented and the second scar has mild keloid formation and mild adherence to the underlying tissue.  While X-rays suggest the presence of metallic foreign bodies, the scars are superficial in nature, as there is no evidence of tissue loss or defect of the underlying tissue associated with any of the scars.  Moreover, there is no evidence of joint involvement.  The Veteran uses no prosthetic devices and is able to raise his arm to at least 135 degrees, well above shoulder level.  In addition, the preponderance of the evidence shows that the scar is not painful on examination.  Although the Veteran reported intermittent, mild pruritis from the scars during his December 2009 VA examination, the reports of the three VA examinations are negative for any manifestations to substantiate those complaints.  In this regard, the Board notes that since service connection became effective, the Veteran has required no treatment for any of his right shoulder scars.  

On balance, the Board finds that the manifestations of the Veteran's right shoulder scars do not meet or more nearly reflect the criteria for a compensable rating under the criteria in effect prior to, or on and after August 30, 2002.  The scars are superficial in nature, less than 144 square inches in area, not painful on examination, not poorly nourished or unstable, and not productive of functional impairment.  As such, the initial noncompensable rating is confirmed and continued, and the appeal is denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right shoulder disorder and separately evaluated right shoulder scars.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disabilities are more severe than reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected right shoulder disorder and right shoulder scars.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for either disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's right shoulder disorder or right shoulder scars present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).



ORDER

Entitlement to an initial rating in excess of 20 percent for a right shoulder disorder is denied.

Entitlement to an initial compensable rating for right shoulder scars is denied.



______________________________                 _____________________________
               L. M. BARNARD                                         DOUGLAS E. MASSEY
Acting Veterans Law Judge,                               Acting Veterans Law Judge,
Board of Veterans' Appeals                                Board of Veterans' Appeals


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


